     17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
          of Michael Hamersky In Support of Defendants Opposition to Pl Pg 1 of 11




    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------------x
                                                                   :
    In re                                                          :   Chapter 11
                                                                   :
    BCBG MAX AZRIA GLOBAL                                          :   Case No. 17-10466 (SCC)
    HOLDINGS, LLC, et al.,                                         :
                                                                   :   Jointly Administered
                                                                   :
                      Debtors.                                     :
    ---------------------------------------------------------------x
                                                                   :
    DAVID MACGREEVEY, in his capacity as                           :
    PLAN ADMINISTRATOR,                                            :   Adv. Pro. No. 17-01101 (SCC)
                                                                   :
                      Plaintiff,                                   :
                                                                   :
             vs.                                                   :
                                                                   :
    NYAM, LLC,                                                     :
                                                                   :
                      Defendant.                                   :
    ---------------------------------------------------------------x

                       DECLARATION OF MICHAEL D. HAMERSKY
                     IN SUPPORT OF DEFENDANT’S OPPOSITION TO
              PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
           AND IN SUPPORT OF ITS CROSS-MOTION FOR SUMMARY JUDGMENT

        Michael D. Hamersky, Esq., declares under the penalties of perjury that:

                    I am a principal of the law firm of Griffin Hamersky LLP. I maintain an office at 420

        Lexington Avenue, Suite 400, New York, New York 10170. I am over the age of 18 years, and

        not a party to the within action. I submit this declaration in support of the Defendant’s

        Opposition to Plaintiff’s Motion for Partial Summary Judgment and in Support of Defendant’s

        Cross-Motion for Summary Judgment. 1



1   Capitalized terms used but not defined herein shall have the meanings and definitions ascribed to them in the
    Memorandum of Law in Support of Defendant’s Opposition to Plaintiff’s Motion for Partial Summary Judgment and
    in Support of Defendant’s Cross-Motion for Summary Judgment, filed contemporaneously herewith.
                                                             1
  17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
       of Michael Hamersky In Support of Defendants Opposition to Pl Pg 2 of 11


      1.     I attach hereto as Exhibit A a true and correct copy of the Declaration of Kevin

Thomas.

      2.     I attach hereto as Exhibit B a true and correct copy of the Declaration of Brian

Fleming.

      3.     Plaintiffs do not possess any facts which demonstrate that NYAM sold licensed goods

after the License Period in violation of NYAM’s License Agreement with BCBG.

      4.     Plaintiffs do not possess any facts which demonstrate that the Debtor incurred

damages because NYAM sold licensed goods after the License Period in violation of NYAM’s

License Agreement with BCBG.

Dated: New York, New York
       December 28, 2018

                                          By: /s/ Michael D. Hamersky
                                          Michael D. Hamersky




                                              2
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
     of Michael Hamersky In Support of Defendants Opposition to Pl Pg 3 of 11




                       EXHIBIT A
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
     of Michael Hamersky In Support of Defendants Opposition to Pl Pg 4 of 11
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
     of Michael Hamersky In Support of Defendants Opposition to Pl Pg 5 of 11
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
     of Michael Hamersky In Support of Defendants Opposition to Pl Pg 6 of 11
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
     of Michael Hamersky In Support of Defendants Opposition to Pl Pg 7 of 11




                       EXHIBIT B
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
     of Michael Hamersky In Support of Defendants Opposition to Pl Pg 8 of 11
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
     of Michael Hamersky In Support of Defendants Opposition to Pl Pg 9 of 11
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
    of Michael Hamersky In Support of Defendants Opposition to Pl Pg 10 of 11
17-01101-scc Doc 30-2 Filed 12/28/18 Entered 12/28/18 11:10:54 Declaration
    of Michael Hamersky In Support of Defendants Opposition to Pl Pg 11 of 11
